Citation Nr: 0616250	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  03-34 850A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bronchiectasis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Counsel


INTRODUCTION

The veteran had active service from May 1935 to May 1937 and 
October 1940 to December 1944. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

When last before the Board the Board requested an independent 
medical opinion from the Veterans Health Administration (VHA) 
as to the etiology and/or aggravation of the claimed 
disability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

While the matter was pending at the Board, the veteran 
submitted additional evidence/argument in support of his 
claim in May 2006, and has explicitly requested that the case 
be remanded to the RO for initial consideration of the 
additional evidence.  Moreover, he was given the opportunity 
to waive RO review of the VHA opinion.  He has refused to do 
so, resulting in the need for this remand.

When pertinent evidence is received at the Board that has not 
been reviewed by the agency of original jurisdiction (AOJ), 
it must be referred to the agency for review unless the 
appellant or her representative has waived this procedural 
right in writing. 38 C.F.R. § 20.1304 (c) (2005). The 
appellant has NOT made such a waiver. Additionally, in a May 
2006 "Motion To Remand" the appellant's representative 
reiterated the veteran's request for remand in this regard. 

Accordingly, to afford the veteran due process, the case is 
REMANDED for the following action:

1.  The RO should review the additional 
evidence received at the Board since the 
last RO review, and readjudicate the 
veteran's claim based on all pertinent 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and his representative 
the requisite opportunity to respond. 

2.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  he appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


